      Case 1:18-cv-02435-RDM Document 27 Filed 10/27/20 Page 1 of 16




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA




JUSTINE HURRY,
                 Plaintiff,


                                        Civil Action No. 1:18-cv-2435 (RDM)
     v.
FEDERAL DEPOSIT INSURANCE
CORPORATION,
                 Defendant.




                    PLAINTIFF JUSTINE HURRY’S
    OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
AND REPLY IN SUPPORT OF PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT




                                    1
        Case 1:18-cv-02435-RDM Document 27 Filed 10/27/20 Page 2 of 16




                                       INTRODUCTION

       Plaintiff’s Motion for Summary Judgment raised the fundamental issue of whether the

Change in Bank Control Act (“CBCA”), a clear and comprehensive description of procedures and

standards for review of proposed bank acquisitions, means what it says. Under that statute, one

proposing to acquire a depository institution is required to provide the banking agency with “sixty

days’ prior written notice of such proposed acquisition.” The procedure that follows is clear: upon

receiving “any notice,” the banking agency “shall” conduct its investigation and “determine[e] the

accuracy and completeness of any information” described in Section 1817(j)(6). The course of

that review is clearly prescribed: the agency may extend the sixty-day disapproval period where

“the acquiring party has not furnished all the information required under paragraph (6).” 12 U.S.C.

§ 1817 (j)(1). The agency then has two options: it may take no action, effectively approving the

proposed transaction, or it “may disapprove” based on any one of six specific circumstances

specified in Section 1817(j)(7), including the acquirer’s failure to furnish information “required

by the appropriate Federal banking agency.” In the event of disapproval, the acquiring party may

pursue rights of review through agency hearings and appeal. 12 U.S.C. § 1817(j)(4). These

procedures, established by Congress, are neither unclear nor ambiguous; they provide a rational

and efficient consideration and resolution of a proposed acquisition.

       The FDIC nonetheless insists that its regulations and interpretations of the statute empower

it to undermine and contort that process. It superimposes on the statute a regulation allowing it to

consider a notice “incomplete” if the agency has requested additional information, and thereby

indefinitely avoid the commencement of the statutory disapproval period. 12 C.F.R. § 303.86(b).

It combines that with an “abandonment” regulation, enabling it to circumvent entirely the

disapproval and appeal provisions by deeming a file “abandoned” if “requested” information, even



                                                 2
         Case 1:18-cv-02435-RDM Document 27 Filed 10/27/20 Page 3 of 16




information beyond the scope of that which is described in the statute and in the agency form

(“Interagency Notice of Change in Control,” Form No. 3064-0019; “Interagency Biographical and

Financial Report,” Form No. 3064-0006), is not provided by the acquiring party. 12 C.F.R. §

303.11(e).

        This Court must now assess those regulations, and the FDIC’s implementation of them, to

determine if the CBCA provisions are ambiguous and if the regulations are inconsistent with the

statute. As discussed below, the statute enacted by Congress is clear on its face and should be

implemented, not undercut, by the agency’s contrary regulations.

                                          ARGUMENT

   I.        PLAINTIFF IS ENTITLED TO JUDGMENT BASED ON THE FDIC’S
             FAILURE TO ADHERE TO THE REQUISITE STATUTORY PROCEDURES
             CONTAINED IN THE CBCA

        A. Plaintiff’s Submission on the Prescribed Forms Constitutes “Notice” under the

             Statute

        In November 2017, Plaintiff provided the FDIC with the requisite “sixty-days’ prior written

notice of the proposed acquisition.” 12 U.S.C. § 1817(j)(1). Plaintiff then, in December 2017,

provided additional information as requested by the agency. In January 2018, the agency again

acknowledged receipt of the Notice, sought further information, and advised that “the FDIC may

disapprove a Notice” if the acquiring party fails to provide requested information. Exhibit D to

Rule 56.1: Letter from FDIC to Phil Klinkhardt.

        The FDIC does not dispute that Plaintiff provided the information called for in the

Interagency Forms, including her financial, professional and biographical information. Instead,

the FDIC insists, in remarkably circular and nonsensical fashion, that the agency has no obligation

to adjudicate a notice in accordance with the CBCA unless and until it deems the notice



                                                  3
          Case 1:18-cv-02435-RDM Document 27 Filed 10/27/20 Page 4 of 16




“substantially complete.” FDIC Opposition and Motion for Summary Judgment (“FDIC Opp.”)

at 7. It claims that the “notice” that triggers the provisions of the CBCA is “defined” by Section

1817(j)(6), which sets forth information that the notice shall contain. But that argument runs

contrary to the statute’s own provisions and even the regulations themselves. The statute expressly

provides for the agency’s review and consideration of “any notice,” even where the agency --

during the course of that review – identifies the need for additional information and fails to receive

it. 12 U.S.C. § 1817(j)(2)(B) (emphasis added); see also 12 U.S.C. § 1817(j)(1), (6)-(7). In short,

there is no prefatory step described in the statute; receipt of “any notice” triggers the agency’s

obligation to review it and, if it is incomplete, to request more information, extend the duration of

its review, or, ultimately, disapprove the acquisition. See 12 U.S.C. § 1817(j)(1)-(2), (6)-(7).1

         The statutory provisions regarding failure to provide information become illusory and

nonsensical under the FDIC’s view of the statute. To the FDIC, the agency’s review of the

submission, any requests for information, and the receipt of additional information – all steps that

bear on “completeness” – precede commencement of the disapproval period. Why then, during

the disapproval period, would the FDIC need to investigate for “completeness of any information

described in [Section 1817(j)(6)]”?            12 U.S.C. § 1817(j)(2)(B). Why would the FDIC be

authorized to extend the disapproval period if it determined the “acquiring party has not furnished

all the information required under [Section 1817(j)(6)]”? 12 U.S.C. § 1817(j)(1)(A). And why


1
 FDIC’s argument that notice is a “defined” term is flawed for two additional reasons. First, if Section 1817(j)(6)
were the “definition” of the term “notice” it would be unworkable and circular as subparagraph (H) requires that the
notice also include “any additional relevant information” as the agency may require “by specific request in connection
with any particular notice.” 12 U.S.C. 1817(j)(6)(H) (emphasis added). How could an acquiring party satisfy this
component if the agency had not already begun its review and investigation as provided in Section 1817(j)(2) and
made a specific request for information based on that “particular notice”?

Second, Section 1817(j) contains a paragraph that does prescribe definitions. See 12 U.S.C. 1817(j)(8). Absent from
that provision, however, is the term “notice.” And this makes sense in view of the FDIC’s obligation to review and
investigate “any notice” merely “upon receiving” it. 12 U.S.C. § 1817(j)(2)(B). If “notice” were defined, then the
statute would command that the FDIC need only review and investigate “upon receiving” a notice.

                                                          4
          Case 1:18-cv-02435-RDM Document 27 Filed 10/27/20 Page 5 of 16




would the FDIC need authorization to disapprove a notice that was incomplete? 12 U.S.C. §

1817(j)(7)(E). The FDIC has no answer to these questions.

         Further, under the FDIC’s view, any request for additional information, however

peripheral, enables the agency to deem it incomplete and decline to review it. These requests could

occur months after the FDIC’s receipt of the Notice and would suddenly render the already

received Notice incomplete, causing, nunc pro tunc, the disapproval period to have never run.2

The statute says no such thing. Yet the FDIC would turn on its head the straightforward and

efficient review process prescribed, creating a labyrinthian and circular process: (i) an acquiring

party must prophesize what information the agency might request, (ii) provide that information for

the agency’s review, (iii) respond to agency requests, and (iv) only once the agency has reviewed

all the relevant information, the sixty day period for the agency to conduct this very review begins

to run. As noted above, this renders obsolete several key provisions, including the statute’s

provision that the agency may extend the disapproval period if it has not received “the information

required under paragraph 6.” 12 U.S.C. § 1817(j)(1)(A). Defendant’s position, that it can consider

any notice “incomplete,” reset or never start the disapproval period, and ignore the statutory review

process if there is additional information that it seeks, contravenes the precise procedures

contained in the CBCA and must be rejected.

         Even the Defendant’s own conduct and its regulations make clear that a “notice” of change

of bank control has its plain meaning: it is a notification. The definitional section of the FDIC’s

own regulations, 12 C.F.R. § 303.2, states that a “notice” “means a submission notifying the FDIC

that a depository institution intends to engage in or has commenced certain corporate activities or



2
  This notwithstanding the command in Section 1817(j)(2) that “upon receiving any notice” the agency must review
it, prepare a written report of its findings, and issue its determination to disapprove the acquisition to the acquiring
party within three days.

                                                           5
          Case 1:18-cv-02435-RDM Document 27 Filed 10/27/20 Page 6 of 16




transactions.” 12 C.F.R. § 303.2 (emphasis added). That language is consistent with the particular

regulation regarding “Filing Procedures,” which states that a notice shall contain the “information

required by paragraph 6 of the Change in Bank Control Act “or prescribed in the interagency form

which may be obtained from any FDIC regional director” (emphasis added). That regulation

confirms also that, “when the acquiring person is an individual or group of individuals acting in

concert the requirement to provide personal financial data may be satisfied by a current statement

of assets and liabilities and an income summary, as required in the designated interagency form.”

12 C.F.R. §303.84(a)(1), (4).

         Perhaps most telling is that the FDIC itself interpreted the statute precisely as Plaintiff does.

In its January 2018 correspondence to Plaintiff, the agency did not claim that the Plaintiff had

failed to submit a “notice;” it instead requested further information and advised that the Notice

that she had submitted could be disapproved if she failed to provide that information. ECF 23-1;

FDICAR000680-686.3

         Here, as the agency acknowledged, Plaintiff submitted the requisite Notice as of, at the

latest, the FDIC acknowledgment of it in January 2018. The agency was then required to act in

accordance with the statute, either disapproving the transaction within sixty days or extending that

period. It did neither, and it has never offered any rationale for its failure to follow those statutory

provisions. As of April 2018, the disapproval period lapsed and Plaintiff is entitled to judgment

confirming that the FDIC failed to disapprove the acquisition within the requisite time period and

thereby approved that transaction.


3
  Defendant argues that its own iteration of the applicable procedures should not be viewed as the agency’s
contemporaneous statement because it preceded the “final” agency action. FDIC Opp. at 10. That argument ignores
the purpose of rejection of post-hoc rationalizations, i.e., because they reflect that agency’s actual position at the time
of the event rather than constructs later devised by those anticipating or engaging in litigation. See Dep’t of Homeland
Sec. v. Regents of the Univ. of Cal., 140 S. Ct. 1891, 1908 (2020) (rejecting agency’s subsequent position as
“impermissible ‘post hoc, rationalization’”) (quoting Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402,
420 (1971)).

                                                            6
          Case 1:18-cv-02435-RDM Document 27 Filed 10/27/20 Page 7 of 16




         B. Agency Action in the Form of Disapproval is Required or the Acquisition Can
         Proceed

         Defendant argues that the agency is not “legally required” to review and resolve a Notice

for Change of Bank Control because the statute uses the word “may” in its discussion of

disapproval. FDIC Opp. at 9-10. That contention is a mischaracterization of the statute’s process

and directives. Defendant is correct that the FDIC is not required to disapprove a transaction; it

can decide not to disapprove an acquisition and thereby permit it. See 12 U.S.C. § 1817(j)(1)

(acquisition may proceed if “within [the sixty days’] time period the agency has not issued a notice

disapproving the proposed acquisition”). But it is “legally required” to take the action prescribed

by the statute in order to accomplish a disapproval. The statute is unambiguous in terms of the

process that the agency must follow after its receipt of a Notice, including its communication of a

disapproval within the requisite time period. Plaintiff is entitled to judgment confirming that the

agency failed to disapprove the acquisition in accordance with the statute, resulting in approval of

the transaction.

   II.      SECTION 303.11(e) IS CONTRARY TO THE CBCA AND INVALID

         Defendant effectively admits that, in any instance in which a Notice is submitted, the

agency must process it in accordance with the statutory timetables set forth in the CBCA. FDIC

Opp. at 11. But, it insists, if the application omits “relevant, required” information, the agency can

deem it “abandoned” under its own regulation, Section 303.11, and close the file. FDIC Opp. at

11. This is permissible, the Defendant argues, because the statute does not tell the agency what to

do with an “incomplete” submission and is, therefore, ambiguous. FDIC Opp. at 11-12.

         Defendant is wrong. The statute addresses the precise matter at issue. In fact, it does so in

three critical ways: (i) the agency should review to determine whether it needs additional

information (12 U.S.C. § 1817(j)(2)), (ii) the agency can extend the disapproval period where it

                                                  7
          Case 1:18-cv-02435-RDM Document 27 Filed 10/27/20 Page 8 of 16




needs additional information (id. § 1817(j)(1)), and it can disapprove the transaction if it does not

receive the information (id. § 1817(j)(7). The statute is not ambiguous, and it does not allow the

agency to circumvent those procedures or devise an alternative.

        Defendant’s only claim is that the statute, although it addresses the matter of requests for

further information, does not “unambiguously foreclose” the agency from disregarding those

provisions and taking other action. But Congress is not required to expressly state that the statutory

provisions that it enacts are mandatory; they are simply the law, to be followed (not avoided) by

agencies that implement them. Congress is not required to “bar” an agency from circumventing

statutory provisions or explain that those are the “only” means by which to deal with a

circumstance such as a need for additional information. Congress is not required to anticipate that

an agency, like an errant child, will insist that it can engage in conduct inconsistent with the statute

unless Congress thought to expressly prohibit those actions.4 Quit the opposite, in fact, as the

Supreme Court has long recognized that the express provision of certain circumstances that permit

expressly provided for agency action means “there is no other circumstance” under which the

agency may take the same act. See, e.g., Jennings v. Rodriguez, 138 S. Ct. 830, 844 (2018) (one

“express exception” to alien detention that permits release implies no other circumstances exist

that permit the alien’s release) (emphasis in original). Because the statute expressly provides that

the FDIC may request additional information and disapprove a notice if such requests are not

satisfied, it cannot be that an unexpressed alternative circumstance (i.e., deeming the notice

abandoned) is authorized. The statute need only be applied as written.

        Even assuming that the CBCA were ambiguous, the FDIC’s assertion that it is permitted



4
  Defendant’s argument brings to mind a line from a children’s song: “Nobody told me that I shouldn’t shave the kitty
… so I did.” When Congress sets forth specific procedures to address a particular circumstance, it should not have
to also say that it expects those procedures to be followed.

                                                         8
          Case 1:18-cv-02435-RDM Document 27 Filed 10/27/20 Page 9 of 16




to deem a file incomplete and abandoned is not a reasonable interpretation of the statute. First, the

agency has put forth not one credible rationale for its refusal to adhere to the procedures set out in

the statute. Instead, it asserts that “it makes no sense” to disapprove a transaction, and permit a

hearing and appeal, where documentation is purportedly lacking. FDIC Opp. at 13. But this is a

quibble with Congress, for that is exactly what the statute tells the agency to do. The statute could

not be clearer that, after a notice is received and the disapproval period commences, the agency

can seek an extension to obtain further information and then disapprove the acquisition if the

information is not forthcoming. From that disapproval alone, the acquiring party may seek a

hearing and, ultimately, appellate review. See 12 U.S.C. § 1817(j)(4)-(5). It is a clear and efficient

process that then enables the acquiring party to obtain a hearing regarding whether the disapproval

was warranted.5

        Defendant asserts also that its “abandonment” provision is not an “outlier.” FDIC Opp. at

13. It points to regulations promulgated by other agencies that permit an agency to deem an

application abandoned when “an applicant fails to provide requested information.” FDIC Opp. at

13. But Defendant’s references to other circumstances do not support, and actually contradict, its

position. First, Defendant does not acknowledge the single most critical issue in relation to the

validity of “abandonment” regulations, i.e., whether the authorizing statute had specific provisions

addressing a failure to provide information. In Nolasco, for example, the Defendant contended

that Congress had not addressed a failure to provide evidence and so, “in the absence of



5
  If, as the FDIC argues, the documentation is lacking, the hearing and appeal process will shortly resolve that and
affirm the disapproval. But, what the FDIC does not acknowledge, is another purpose of the hearing and appeal
process: a determination that the FDIC (or other reviewing agency) may be wrong and the documentation provided
was in fact sufficient. Only through the hearing and appeal would the acquiring party be able to demonstrate that the
agency’s view of the supplied documentation was erroneous. Yet, as it has done to Plaintiff, the FDIC posits that, in
that situation, the acquiring party can never get to the hearing and appeal process because the notice will be deemed
abandoned rather than disapproved, the latter being the only action that triggers the statutory hearing and appeal
process.

                                                         9
         Case 1:18-cv-02435-RDM Document 27 Filed 10/27/20 Page 10 of 16




instructions from Congress,” Defendant formulated the regulations. That is obviously not the case

here.

         Defendant also ignores the fact that those cited instances include provisions that deal with

actual abandonment, i.e., the individual literally failed to respond to a request for information. See

Boening v. Shinseki, 2010 U.S. App. Vet. Claims LEXIS 1405 at *3 & n.1 (Veterans C.A. July 30,

2010) (“‘vet did not respond’”). See also Nolasco v. Crockett, 2019 U.S.Dist.LEXIS 97619 at *7-

8 (E.D. La. June 11, 2019) (defendant claimed that it never received a response to its request for

evidence).6 As discussed in prior briefing, the application of the FDIC’s abandonment regulation

might not contravene the statute if it applied only to actual failures to respond, but it is applied in

this case in the face of Plaintiff’s persistent responses and explanations to the agency.

         Equally inapposite is the circumstance involving the Patent and Trademark Office in Star

Fruits S.N.C. v. United States, 393 F.3d 1277, 1280 (Fed. Cir. 2005). That case dealt with a

Requirement for Information that expressly stated that, “if the applicant did not have or could not

readily obtain the required information,” “a statement to that effect would ‘be accepted as a

complete response to the requirement for that item.’” The plaintiff in Star Fruits expressly refused

to provide the information, the PTO viewed its refusal as “a deliberate omission, not a bona fide

attempt at a complete response,” and issued a Notice of Abandonment. Id. Further, to deal with

concerns regarding unfettered “discretion” of particular examiners to demand information, the

plaintiff in that case also had the opportunity to petition the Director to accept its submission as

complete, and the Director then considered and decided that issue. Id. at 1280-81. None of those




6
 Further, Defendant ignores the fact that the statute specifically provided for review by the Board of Veteran’s Appeals
of such an “abandonment” finding, followed by judicial review of that finding. Id. at *4-5. The CBCA does not so
provide – nor could it since it nowhere provides for the agency to determine that a notice is “abandoned” as opposed
to “disapproved.”


                                                          10
        Case 1:18-cv-02435-RDM Document 27 Filed 10/27/20 Page 11 of 16




accommodations or protections exist in this case; the discretion of the FDIC remains unfettered.

       Similarly, the cited provisions dealing with immigration applications in 8 C.F.R. § 103.2

are strikingly different from the FDIC’s abandonment regulation. In response to a Customs and

Immigration request for evidence, the applicant is given a range of options including submission

of a “partial response” and request for a decision to proceed on that record. §103.2 (11). The

applicant is not denied the opportunity to have the application considered, or the right to a hearing

or subsequent appellate review.

       Far from supporting Defendant’s argument, consideration of other circumstances

underscores that the abandonment regulation in this case is contrary to the statute, overbroad and

completely lacking in the kind of procedural protections that are embedded in the CBCA.

       Defendant’s remaining arguments likewise provide no support for a regulation that

contravenes the statute. It points to longevity of the provision. It acknowledges that “courts have

looked askance” at that argument where policy matters are at issue but maintains that the

abandonment regulations at issue here involve not policy but only “housekeeping.” FDIC Opp. at

14. As this case illustrates, this regulation enables an agency to deprive an acquiring party of a

statutorily prescribed hearing and appellate review – includin meaningful review of informational

requests that may bear little or no relation to the issues properly considered upon a notice of change

in control; it is not merely housekeeping.

       Finally, Defendant invokes the general notion of the expertise of and deference to the

FDIC. FDIC Opp. at 15. Even putting aside the escalating debate concerning the value and

wisdom of agency deference, the issue is not relevant here where Plaintiff is asking only that the

agency conduct itself in a manner consistent with the particular provisions drafted and enacted by

Congress. Nor is it apparent how the FDIC’s expertise in regulating depository institutions is



                                                 11
          Case 1:18-cv-02435-RDM Document 27 Filed 10/27/20 Page 12 of 16




brought to bear on the rather mundane, though critical, question of whether the CBCA despite

expressly authorizing the FDIC to disapprove an incomplete notice might also permit, sub silentio,

the FDIC to simply deem the notice abandoned for the very same reason. This Court is quite

capable of resolving that matter of statutory interpretation.

   III.      THE FDIC’S DEMANDS AND ACTIONS WERE ARBITRARY AND
             CAPRICIOUS

          The final issue raised by this proceeding, the basis for the agency’s claim of abandonment,

illustrates the arbitrariness and invalidity of the agency’s action.         Here, Plaintiff submitted

substantial and detailed information in accordance with the Interagency Forms. She provided the

relevant information concerning her professional experience including her work in the financial

industry. Defendant does not even dispute that she complied with the provisions regarding

disclosure of financial information pertaining to an individual acquiring party. The agency had

before it the relevant information concerning her income and her experience.

          In her submission, Plaintiff also disclosed that she was a beneficiary of certain family trusts

that had established or operated various businesses.           She made clear that she was only a

beneficiary; she did not operate or control those businesses. She and her counsel also explained

that she was not authorized to disseminate the family trust documents, a fact that is unsurprising

since most trust beneficiaries do not have the ability to control or even access the underlying trust

documents. Here, the privacy associated with the trust documents was explained in detail to the

FDIC, as were the Nevada laws providing that trust documents are confidential.

          Notwithstanding the extent of the information that she provided, the FDIC claimed that the

trust documents were “needed to properly evaluate her application.” FDIC Opp. at 17. Strikingly,

the FDIC provides no support for that conclusory assertion and none exists. Consider, for example,

an individual who holds stock in various corporations: the FDIC’s demand here would be

                                                    12
        Case 1:18-cv-02435-RDM Document 27 Filed 10/27/20 Page 13 of 16




tantamount to demanding the incorporation documents of corporations or the stock purchase

agreements. It is the private workings of other entities, not germane to the FDIC’s inquiry.

       Defendant is unable to point to any aspect of her beneficiary status that is relevant to her

submission. In terms of the identity of the entities, Plaintiff already provided the listing and

assurances that the board of the bank would be advised of those associations. In terms of her own

skill and experience, Plaintiff had already provided a listing of the positions that she had held,

including any positions with any entity operated by the trust. In terms of her resources, Plaintiff

had provided ample information regarding her resources and the availability of funds involved in

the acquisition of the bank. Defendant received comprehensive information concerning Plaintiff’s

background, does not complain about any “incompleteness” in that information, and clearly found

no basis on which to disapprove Plaintiff’s Notice; if it had any further issues or any concerns

regarding her experience or competence, certainly the agency would have disapproved the Notice

on that basis. It instead put forth a demand for family trust documents, and then used that demand

to refuse to address the Notice. But Defendant has failed to point to any aspect of trust documents,

which set forth the operation and administrative aspects of the trust, that would be “needed” to

evaluate her application.    Because Defendant failed to satisfy its burden of articulating a

satisfactory explanation for its action or a rational connection between trust documents and a

proper evaluation of Plaintiff’s application, the Court should find its actions arbitrary and

capricious. Overdevest Nurseries LP v. Scalia, 2020 U.S.Dist.LEXIS 66292 at *13 (D.D.C. April

15, 2020).




                                                13
          Case 1:18-cv-02435-RDM Document 27 Filed 10/27/20 Page 14 of 16




    IV.       THE RELIEF SOUGHT IS APPROPRIATE

          Having cavalierly disregarded the pertinent provisions contained in the CBCA, the FDIC

now asks that the Court remand the matter rather than issuing the relief that is sought and that is

consistent with the statutory provisions. In support of that request, the FDIC suggests that the

relief sought – pertaining to acquisition of a Missouri bank – would be “disruptive to the nation’s

financial regulatory system.” FDIC Opp. at 19.

          This request is unfounded. First, and ironically, “disrupti[on] to the nation’s financial

regulatory system” is not a basis for disapproval under the CBCA. See 12 U.S.C. 1817(j)(7).7

Second, the FDIC has, heretofore, never posited in any of its correspondence with Plaintiff or in

any submission to this Court that Plaintiff’s acquisition of a relatively small bank would be

nationally disruptive. The FDIC has articulated no facts that support this contention. This is not

surprising since the record reveals that Mrs. Hurry’s Notice demonstrates her capability,

experience, and a rational business plan to grow the bank.

          Instead of pointing to any facts that support the bold contention that Mrs. Hurry’s

ownership of the bank will be nationally disruptive, FDIC suggests that Plaintiff should have to

go through the application process all over again. Notwithstanding that the FDIC did not follow

the proper procedure and did not disapprove the acquisition, they argue that Mrs. Hurry should

bear the burden of giving the FDIC a second bite at the apple. But the FDIC points to nothing in

the record or the CBCA in support of its generic and conclusory claim. Its request should be

denied.



7
 The FDIC’s claim does come close to one of the other, substantive bases for disapproval provided for in the CBCA.
See 12 U.S.C. § 1817(j)(7)(C) (disapproval appropriate if the FDIC finds that “either the financial condition of any
acquiring person or the future prospects of the institution is such as might jeopardize the financial stability of the bank
or prejudice the interests of depositors of the bank”). Yet, as explained above, the FDIC has made not factual
determination that either the bank or its depositors will suffer from Mrs. Hurry’s acquisition – an acquisition that was
designed to actually provide liquidity and relieve the incumbent and disinterested owners.

                                                           14
       Case 1:18-cv-02435-RDM Document 27 Filed 10/27/20 Page 15 of 16




Dated: October 27, 2020

                                            Respectfully submitted,


                                            THOMPSON HINE LLP

                                      By:      /s/ Joseph A. Smith
                                            Joseph A. Smith
                                            D.C. Bar No. 1010223
                                            1919 M Street, N.W., Suite 700
                                            Washington, D.C. 20036
                                            Phone: (202) 331-8800
                                            Fax: (202) 331-8330
                                            joe.smith@thompsonhine.com


                                            Brian Lanciault (admitted pro hac vice)
                                            Thompson Hine LLP
                                            1919 M Street, N.W., Suite 700
                                            Washington, D.C. 20036
                                            Phone: (202) 331-8800
                                            Fax: (202) 331-8330
                                            Brian.Lanciault@ThompsonHine.com

                                            Maranda E. Fritz P.C.

                                            __/s/Maranda E. Fritz__________________
                                            Maranda E. Fritz (admitted pro hac vice)
                                            335 Madison Avenue
                                            New York, New York 10017
                                            Phone: (646) 584-8231
                                            maranda@fritzpc.com


                                            Counsel for Plaintiff Justine Hurry




                                     15
       Case 1:18-cv-02435-RDM Document 27 Filed 10/27/20 Page 16 of 16




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of October 2020, I caused the foregoing to be filed

and served via ECF, on the following:

              Erick Bond
              Counsel, Corporate Litigation Unit
              3501 N. Fairfax Drive, D-7026
              Arlington, VA 22226
              Counsel for FDIC Defendants



                                                   /s/ Joseph A. Smith
                                                Joseph A. Smith




                                              16
